Citation Nr: 1707306	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  08-39 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include pes planus, plantar fasciitis, capsulitis of the second and third metatarsal capsules, and a bunion deformity, and to include as secondary to service-connected plantar wart, a low back disability, and/or a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1983 to September 2005.
  
This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over this case was subsequently transferred to the RO in Roanoke, Virginia.

In October 2007, the Veteran filed his original claim seeking entitlement to service connection for bilateral pes planus.   During the course of this appeal, the Veteran was diagnosed as having bilateral pes planus, bilateral plantar fasciitis, bilateral capsulitis of the second and third metatarsal capsules, and a bilateral bunion deformity.  Accordingly, the Board has re-characterized the Veteran's claim as entitlement to service connection for a bilateral foot disorder, to include pes planus, plantar fasciitis, capsulitis of the second and third metatarsal capsules, and bunion deformity, and to include as secondary to service-connected plantar wart, a low back disability, and/or a left knee disability.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).

In July 2012, August 2014, and August 2015, and March 2016 the Board remanded the issue on appeal for further development.  

The Veteran testified before a Decision Review Officer in September 2010.  In May 2012, the Veteran testified during a Central Office hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the record.  



FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's bilateral pes planus, which was noted on entry, was not permanently aggravated by his active service or by a service-connected disability.

2.  The Veteran's bilateral foot disorder did not have its onset in service and is not otherwise related to service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disorder, to include pes planus, plantar fasciitis, capsulitis of the second and third metatarsal capsules, and a bunion deformity are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  A letter sent to the Veteran in November 2007 provided compliant notice. 

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA examination reports; VA treatment records; and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Also, the Veteran was afforded a VA examination in August 2012 with addendum opinions issued in October 2014, October 2015, and May 2016.  The Board finds the examination and opinions adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, and his lay assertions and current complaints, and because they described the claimed disability in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).  

In July 2012 the Board remanded the claim for procurement of outstanding VA treatment records and a new VA examination and opinion.  VA treatment records were associated with the record and the Veteran was afforded the requested VA examination in August 2012.  In August 2014 and August 2015, the claim was again remanded for addendum opinions to address the relationship between the Veteran's service-connected disabilities and his preexisting pes planus.  The requested opinions were issued in October 2014 and October 2015.  Finally, the Board remanded the claim in March 2016 for a VA medical opinion addressing the Veteran's newly identified bilateral foot disorders other than pes planus.  The requested opinion was issued in May 2016.  Thus, the Board finds that the RO substantially complied with the remand instructions as any lack in compliance was addressed by subsequent remands.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Finally, the Veteran testified during a Board hearing in May 2012, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has contended, and the evidence does not otherwise show, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles 

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

The record indicates that the Veteran is service connected for a low back disability, plantar wart, and a left knee.  See April 2008 Rating Decision; January 2011 Rating Decision; November 2011 Rating Decision.  Thus, secondary service connection is applicable.   

Every veteran is presumed to be in sound condition upon entry except as to any injury or disease noted at the time of enlistment. 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In determining whether a specific condition is "noted" on entry, the Board's analysis is limited to whether the condition was recorded in the enlistment examination report. 38 C.F.R. § 3.304 (b).

Here, the Veteran's March 1983 enlistment examination contains a clinical finding of a moderate pes planus. The Board therefore finds that the presumption of soundness, set forth at 38 U.S.C.A. § 1111, does not extend to the Veteran's pes planus.  The issue then becomes a question of aggravation.  

Under 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 a preexisting disability will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  Aggravation will be rebuttably presumed where there is affirmative evidence of in-service worsening.  Conversely, aggravation will not be conceded where the preexisting disability underwent no discernible increase in severity in service. 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306 (b); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Mere "temporary or intermittent flare-ups" of a preexisting condition are generally insufficient to show that in-service worsening has occurred.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  However, the degree of in-service worsening need not be so great as to warrant compensation in order for the presumption of aggravation to attach.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  Notably, once the presumption of aggravation does attach, the government bears the burden of showing, by clear and unmistakable evidence, "that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

As noted above, the first element of service connection requires medical evidence of a present disability.  Here, the evidence shows diagnoses of pes planus, bilateral plantar fasciitis, bilateral capsulitis of the second and third metatarsal capsules, and a bilateral bunion deformity.  See August 2012 VA examination; January 2016 Private Treatment Records.   The issue that remains disputed is whether the Veteran's bilateral foot condition was aggravated by service, caused by service, or is related to a service connected disability. 

The Veteran asserts that his preexisting bilateral pes planus was aggravated by his military service or aggravated by a service-connected disability.  He reported that for the first 7 years of service he was an Aviation Ordinance Maintenance Technician in Aviation units that deployed to Aircraft carriers.  He further reported that these duties required him to wear steel-toe Navy-issued boots with no arch support on a daily basis.  He indicated that his general work schedule during this period required him to be on his feet with limited breaks from 8 to 12 hours ashore and 12 to 15 hours while at sea.  He asserts that these extended periods of time standing exacerbated his pes planus condition and bunions.  He indicated that while primarily asymptomatic, he treated his pain with OTC medication.  See April 2016 Correspondence.  

The Veteran has made conflicting statements regarding the onset of his bilateral foot pain.  During the September 2010 hearing before a Decision Review Officer, the Veteran reported he did not know he had flat feet when he entered service and did not have pain.  He reports that he did not seek treatment for pes planus in service because it did not bother him.  The Veteran reported that he did not have any problems with his flat feet and that he did not think the condition had gotten any worse since he separated from service.  When the Veteran was asked if he felt his pes planus got worse in service his response was "[You] say I have flat feet.  I say, okay, I don't know what that means."  The Decision Review Officer explained the potential painful symptoms associated with pes planus, and the Veteran reported that he did not experience those symptoms.  He specifically reported that his feet were not causing him pain.  However, during the May 2012 Board hearing, the Veteran reported that he did not have foot pain related to his pes planus prior to service.  He further reported that during service he would feel pain but would try to "power through it" and take Motrin to lessen the pain.  

Service treatment records show that the Veteran underwent periodic physical examinations on several occasions and did not complain about pes planus symptoms.  

The Veteran was afforded a VA examination in August 2011 (conducted primarily to evaluate a claim for a left foot plantar wart).  However, the examination did note that he walked with a normal gait, although his feet revealed evidence of abnormal weight bearing.  The examination did show moderate tenderness over the plantar surface of the left foot.  Significantly, pes planus was not present.

The Veteran was afforded a VA examination in August 2012.  The examiner opined that the Veteran's pes planus was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner reasoned that the Veteran's March 1983 enlistment examination states that the Veteran had moderate pes planus.  His April 2005 separation examination also states that the Veteran had moderate pes planus.  There was no note on the Veteran's separation examination that the Veteran had severe pes planus or any other indication that his condition had worsened.  The examiner therefore concluded that there was no change in the Veteran's condition.  In addition, the Veteran's current x-ray did not reveal severe pes planus.   

The examiner further reported that the objective medical findings do not support the level of severity suggested by the Veteran's complaints.   See May 2016 VA Addendum Medical Opinion.  In support of his conclusion, the examiner refers to notes in the Veteran's post service treatment records indicating that the Veteran had normal gait and that although the Veteran had a history of pes planus, it did not seem to cause him pain.  Id.  Therefore, service did not aggravate the Veteran's pes planus.  

With respect to the Veteran's claims of secondary service connection, the Veteran also asserts that his preexisting pes planus condition was caused or aggravated by his service connected plantar wart, low back disability, and/or left knee disability.  In an October 2014 VA addendum medical opinion, the examiner found that the Veteran's pes planus was less likely than not caused by his serviced-connected conditions.  The examiner reasoned that there is no plausible medical mechanism that plantar wart, a low back condition, or a knee condition causes flatfoot.  

Similarly, in an October 2015 addendum opinion, the examiner found that the Veteran's pes planus was not aggravated by his service connected disabilities.  The examiner reasoned that there is no medical explanation that plantar wart, a low back disability, and/or a left knee disability would cause worsening of flatfeet.  The examiner was unable to locate peer-reviewed studies that support the concept that pes planus can be aggravated by plantar wart, low back disability, and/or a left knee disability.  

Furthermore, based on the Veteran's post service treatment notes indicating a normal gait, the Veteran's back condition, knee condition, or plantar wart are not expected to cause mechanical forces in the setting of normal gait that would worsen to aggravate flat feet.  See May 2016 VA Addendum Medical Opinion.  The knee and back conditions are in anatomically different locations than the feet and would not cause worsening flat feet.

Finally, with respect to the Veteran's additional bilateral foot diagnoses, i.e. plantar fasciitis, capsulitis of the second and third metatarsal capsules, and bunion deformity, the VA examiner opined that these conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  See May 2016 VA Medical Opinion.  The examiner reasoned that each of the new diagnoses established are separate and new diagnoses and were not present in service or upon discharge.  The service treatment records do not contain complaints, treatment, or diagnoses for these conditions and the evidence does not show an even, disease or injury in service.  The examiner reported that he was unable to find a link between the medical conditions and military service based on the available records in the Veteran's claims file.  

The examiner further reported that a May 2015 primary care note indicates that the Veteran has been exercising and training, which can be a risk factor for the Veteran's foot diagnoses although the examiner could not speculate as to which of the Veteran's recent activities would cause his new bilateral foot diagnoses.  The examiner further noted that these conditions were not noted until 10 years after the Veteran's separation.  

The Board finds the VA examiner's opinions adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale for his opinions, and his opinions were based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board has also carefully considered the Veteran's lay statements.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Although the Veteran asserts that the long hours spent on his feet wearing military-issued steel toe boots aggravated his pes planus, he also specifically stated that he did not experience pain or a worsening of symptoms while in service.  

Furthermore, it is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, whether the Veteran's bilateral foot disability was aggravated or caused by service or his service-connected disabilities is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

In light of the foregoing, the preponderance of the evidence weighs against a finding that the Veteran's bilateral food disability was caused or aggravated by service.  Therefore, service connection is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to service connection for a bilateral foot disorder, to include pes planus, plantar fasciitis, capsulitis of the second and third metatarsal capsules, and a bunion deformity, and to include as secondary to service-connected plantar wart, a low back disability, and/or a left knee disability is denied. 





____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


